

GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT (this “Guaranty”) is made as of November 14, 2008, by
and between XENI MEDICAL BILLING, CORP., a Delaware corporation (“Guarantor”),
and DEBT OPPORTUNITY FUND, LLLP, a limited liability limited partnership
organized under the laws of the State of Florida (the “Lender”).
 
RECITALS
 
A. Guarantor is either a direct or an indirect wholly-owned subsidiary of
MDwerks, Inc., a Delaware corporation (“MDwerks”).
 
B.  Pursuant to a Loan and Securities Purchase Agreement of even date herewith
by and between Lender, MDwerks, and Xeni Financial Services, Corp. (together
with MDwerks, the “Borrowers”), a Florida corporation (as amended or modified
from time to time, the “Loan Agreement”), the Borrowers borrowed up to
$10,300,000 from Lender (the “Loan”) evidenced by the issuance of a Senior
Secured Promissory Note in the form attached thereto (the “Note”).
 
C. It is a condition precedent to the Loan that Guarantor execute and deliver to
Lender a guaranty in the form hereof. This is one of the Guaranty Agreements
referred to in the Loan Agreement.
 
AGREEMENTS
 
In consideration of the recitals and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees with Lender as follows:
 
ARTICLE I
DEFINITIONS
 
When used in this Guaranty, capitalized terms shall have the meanings specified
in the Loan Agreement, the preamble, the recitals and as follows:
 
Event of Default. “Event of Default” shall have the meaning specified in the
Loan Agreement.
 
Guaranty. “Guaranty” shall mean this Guaranty, as the same shall be amended from
time to time in accordance with the terms hereof.
 
Law. “Law” shall mean any federal, state, local or other law, rule, regulation
or governmental requirement of any kind, and the rules, regulations,
interpretations and orders promulgated thereunder.
 
Obligations. “Obligations” shall mean (a) all obligations under the Note,
including, without limitation, all principal, interest, costs, expenses and
other amounts now or hereafter due under the Note (including, without
limitation, all principal amounts advanced thereunder before, on or after the
date hereof) and (b) all debts, liabilities, obligations, covenants and
agreements of the Borrowers or Guarantor arising from or contained in the
Transaction Documents.


Person. “Person” shall mean and include an individual, partnership, corporation,
trust, unincorporated association and any unit, department or agency of
government.


--------------------------------------------------------------------------------



ARTICLE II
THE GUARANTY
 
2.1 The Guaranty. Guarantor, for itself, its successors and assigns, hereby
unconditionally and absolutely guarantees to Lender the full and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of each of the Obligations. This is a guaranty of payment and
performance and not of collection.
 
2.2 Waivers and Consents.
 
(a) Guarantor acknowledges that the obligations undertaken herein involve the
guaranty of obligations of a Person other than Guarantor and, in full
recognition of that fact, Guarantor consents and agrees that Lender may, to the
extent permitted under the Transaction Documents, at any time and from time to
time, without notice or demand, and without affecting the enforceability or
continuing effectiveness hereof: (i) supplement, modify, amend, extend, renew,
accelerate or otherwise change the time for payment or the other terms of the
Obligations or any part thereof, including without limitation any decrease of
the principal amount thereof or the rate(s) of interest thereon; (ii)
supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof, or any
of the Transaction Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder; (iii) accept new or additional instruments, documents or agreements
in exchange for or relative to any of the Transaction Documents or the
Obligations or any part thereof; (iv) accept partial payments on the
Obligations; (v) receive and hold additional security or guaranties for the
Obligations or any part thereof; (vi) release, reconvey, terminate, waive,
abandon, fail to perfect, subordinate, exchange, substitute, transfer and/or
enforce any security or guaranties, and apply any security and direct the order
or manner of sale thereof as Lender in its sole and absolute discretion may
determine; (vii) release any Person from any personal liability with respect to
the Obligations or any part thereof; (viii) settle, release on terms
satisfactory to Lender or by operation of applicable Law or otherwise, liquidate
or enforce any Obligations and any security or guaranty in any manner, consent
to the transfer of any security and bid and purchase at any sale; and/or (ix)
consent to the merger, change or any other restructuring or termination of the
corporate existence of a Borrower or any other Person, and correspondingly
restructure the Obligations, and any such merger, change, restructuring or
termination shall not affect the liability of Guarantor or the continuing
effectiveness hereof, or the enforceability hereof with respect to all or any
part of the Obligations.
 
(b) Upon the occurrence and during the continuance of any Event of Default,
Lender may enforce this Guaranty independently of any other remedy, guaranty or
security Lender at any time may have or hold in connection with the Obligations,
and it shall not be necessary for Lender to marshal assets in favor of a
Borrower, any other guarantor of the Obligations or any other Person or to
proceed upon or against and/or exhaust any security or remedy before proceeding
to enforce this Guaranty. Guarantor expressly waives any right to require
Lender, upon the occurrence and during the continuance of an Event of Default,
to marshal assets in favor of a Borrower or any other Person or to proceed
against a Borrower or any other guarantor of the Obligations or any collateral
provided by any Person, and agrees that Lender may proceed against any obligor
and/or the collateral in such order as it shall determine in its sole and
absolute discretion. Lender may file a separate action or actions against
Guarantor, whether action is brought or prosecuted with respect to any security
or against any other Person, or whether any other Person is joined in any such
action or actions. Guarantor agrees that Lender and Borrowers may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between them, in any manner whatsoever, all
without in any way altering or affecting the security of this Guaranty.

- 2 -

--------------------------------------------------------------------------------



(c) The rights of Lender hereunder shall be reinstated and revived, and the
enforceability of this Guaranty shall continue, with respect to any amount at
any time paid on account of the Obligations which thereafter shall be required
to be restored or returned by Lender upon the bankruptcy, insolvency or
reorganization of any Person, all as though such amount had not been paid. The
rights of Lender created or granted herein and the enforceability of this
Guaranty shall remain effective at all times to guarantee the full amount of all
the Obligations even though the Obligations, including any part thereof or any
other security or guaranty therefor, may be or hereafter may become invalid or
otherwise unenforceable as against Borrowers or any other guarantor of the
Obligations and whether or not any Borrower or any other guarantor of the
Obligations shall have any personal liability with respect thereto.
 
(d) To the extent permitted by applicable law, Guarantor expressly waives any
and all defenses now or hereafter arising or asserted by reason of: (i) any
disability or other defense of any Borrower or any other guarantor for the
Obligations with respect to the Obligations (other than full payment and
performance of all of the Obligations); (ii) the unenforceability or invalidity
of any security for or guaranty of the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations; (iii) the cessation for any cause whatsoever of the liability of
any Borrower or any other guarantor of the Obligations (other than by reason of
the full payment and performance of all Obligations); (iv) any failure of Lender
to marshal assets in favor of any Borrower or any other Person; (v) any failure
of Lender to give notice of sale or other disposition of collateral to any
Borrower or any other Person liable for the Obligations or any defect in any
notice that may be given in connection with any sale or disposition of
collateral; (vi) any failure of Lender to comply with applicable Laws in
connection with the sale or other disposition of any collateral or other
security for any Obligation, including, without limitation, any failure of
Lender to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligation; (vii) any act or omission of
Lender or others that directly or indirectly results in or aids the discharge or
release of any Borrower or any other guarantor of the Obligations, or of any
security or guaranty therefor by operation of Law or otherwise; (viii) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person; (ix) the election by Lender, in any
bankruptcy proceeding of any Person, of the application or non-application of
Section 1111(b)(2) of the United States Bankruptcy Code; (x) any extension of
credit or the grant of any lien under Section 364 of the United States
Bankruptcy Code; (xi) any use of collateral under Section 363 of the United
States Bankruptcy Code; (xii) any agreement or stipulation with respect to the
provision of adequate protection in any bankruptcy proceeding of any Person;
(xiii) the avoidance of any lien or security interest in favor of Lender for any
reason; (xiv) any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, liquidation or dissolution proceeding commenced by or
against any Person, including without limitation any discharge of, or bar or
stay against collecting, all or any of the Obligations (or any interest thereon)
in or as a result of any such proceeding; or (xv) any action taken by Lender
that is authorized by this Section or any other provision of any Transaction
Document. Until all of the Obligations have been paid in full, Guarantor
expressly waives all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional Obligations.
 
2.3 Condition of Borrowers. Guarantor represents and warrants to Lender that it
has established adequate means of obtaining from the Borrowers, on a continuing
basis, financial and other information pertaining to the business, operations
and condition (financial and otherwise) of any Borrower and its assets and
properties. Guarantor hereby expressly waives and relinquishes any duty on the
part of Lender (should any such duty exist) to disclose to Guarantor any matter,
fact or thing related to the business, operations or condition (financial or
otherwise) of any Borrower or its assets or properties, whether now known or
hereafter known by Lender during the life of this Guaranty. With respect to any
of the Obligations, Lender need not inquire into the powers of any Borrower or
agents acting or purporting to act on its behalf, and all Obligations made or
created in good faith reliance upon the professed exercise of such powers shall
be guaranteed hereby.

- 3 -

--------------------------------------------------------------------------------



2.4 Continuing Guaranty. This is a continuing guaranty and shall remain in full
force and effect as to all of the Obligations until all amounts owing by
Borrowers to Lender on the Obligations shall have been paid in full.
 
2.5  Subrogation; Subordination. Guarantor expressly subordinates and postpones
any claim for reimbursement, contribution, indemnity or subrogation which
Guarantor may have against a Borrower as a guarantor of the Obligations and any
other legal or equitable claim against a Borrower arising out of the payment of
the Obligations by Guarantor or from the proceeds of any collateral for this
Guaranty, until all amounts owing to Lender under the Obligations shall have
been paid in full. In furtherance, and not in limitation, of the foregoing
waiver, until all amounts owing to Lender under the Obligations shall have been
paid in full, Guarantor hereby agrees that no payment by Guarantor pursuant to
this Guaranty shall constitute Guarantor a creditor of Borrower. Until all
amounts owing to Lender under the Obligations shall have been paid in full,
Guarantor shall not seek any reimbursement from any Borrower in respect of
payments made by Guarantor in connection with this Guaranty, or in respect of
amounts realized by Lender in connection with any collateral for the
Obligations, and Guarantor expressly subordinates and postpones any right to
enforce any remedy that Lender now has or hereafter may have against any other
Person and waives the benefit of, or any right to participate in, any collateral
now or hereafter held by Lender. No claim which any Guarantor may have against
any other guarantor of any of the Obligations or against any Borrower, to the
extent not subordinated and postponed pursuant to this Section, shall be
enforced nor any payment accepted until the Obligations are paid in full.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GUARANTOR
 
Guarantor hereby represents and warrants to Lender as follows:
 
3.1 Authorization. Guarantor is a corporation duly and validly organized and
existing under the laws of the State of Delaware, has the corporate power to own
its owned assets and properties and to carry on its business, and is duly
licensed or qualified to do business in all jurisdictions in which failure to do
so would have a material adverse effect on its business or financial condition.
The making, execution, delivery and performance of this Guaranty, and compliance
with its terms, have been duly authorized by all necessary corporate action of
Guarantor.
 
3.2 Enforceability. This Guaranty is the legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, except
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
3.3 Absence of Conflicting Obligations. The making, execution, delivery and
performance of this Guaranty, and compliance with its terms, do not violate any
existing provision of Law; the articles of incorporation or bylaws of Guarantor;
or any material agreement or instrument to which Guarantor is a party or by
which it or any of its assets is bound, subject to the consent of Vicis Capital
Master Fund being obtained.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
3.4 Consideration for Guaranty. Guarantor acknowledges and agrees with Lender
that but for the execution and delivery of this Guaranty by Guarantor, Lender
would not made the Loan to the Borrowers. Guarantor acknowledges and agrees that
the proceeds of the Loan will result in significant benefit to Guarantor, which
is either a direct or an indirect wholly-owned subsidiary of MDwerks and or
intended beneficiary of such proceeds.
 
ARTICLE IV
COVENANTS OF THE GUARANTOR
 
4.1 Actions by Guarantor. Guarantor shall not take or permit any act, or omit to
take any act, that would: (a) cause a Borrower to breach any of the Obligations;
(b) intentionally impair the ability of a Borrower to perform any of the
Obligations; or (c) cause an Event of Default under the Loan Agreement.
 
4.2 Reporting Requirements. To the extent not disclosed by MDwerks in reports
required to be filed with the Commission pursuant to the Exchange Act, Guarantor
shall furnish, or cause to be furnished, to Lender such information respecting
the business, assets and financial condition of Guarantor as Lender may
reasonably request in writing.
 
ARTICLE V
MISCELLANEOUS
 
5.1 Expenses and Attorneys’ Fees. Guarantor shall pay all reasonable fees and
expenses incurred by Lender, including the reasonable, documented fees of
counsel, in connection with the protection or enforcement of its rights under
this Guaranty, including without limitation the protection and enforcement of
such rights in any bankruptcy, reorganization or insolvency proceeding involving
a Borrower or Guarantor, both before and after judgment.
 
5.2 Revocation. This is a continuing guaranty and shall remain in full force and
effect until Lender receives written notice of revocation signed by Guarantor.
Upon revocation by written notice, this Guaranty shall continue in full force
and effect as to all Obligations contracted for or incurred before revocation,
and as to them Lender shall have the rights provided by this Guaranty as if no
revocation had occurred. Any renewal, extension, or increase in the interest
rate(s) of any such Obligation, whether made before or after revocation, shall
constitute an Obligation contracted for or incurred before revocation.
Obligations contracted for or incurred before revocation shall also include
credit extended after revocation pursuant to commitments made before revocation.
 
5.3 Assignability; Successors. Guarantor’s rights and liabilities under this
Guaranty are not assignable or delegable, in whole or in part, without the prior
written consent of Lender. The provisions of this Guaranty shall be binding upon
Guarantor, its successors and permitted assigns and shall inure to the benefit
of Lender, its successors and assigns.
 
5.4 Survival; Termination. All agreements, representations and warranties made
herein or in any document delivered pursuant to this Guaranty shall survive the
execution and delivery of this Guaranty and the delivery of any such document.
This Guaranty automatically shall terminate upon the satisfaction of the
Obligations, whether by a Borrower, Guarantor or any other Person, and
thereafter Guarantor shall have no further liability or obligations hereunder.
Upon the termination of this Guaranty, Lender shall execute and deliver to
Guarantor an acknowledgment of the termination of this Guaranty and a release of
Guarantor from all claims of any nature arising under this Guaranty.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
5.5 Governing Law. This Guaranty and the documents issued pursuant to this
Guaranty shall be governed by, and construed and interpreted in accordance with,
the Laws of the State of New York applicable to contracts made and wholly
performed within such state.


5.6 Execution; Headings. This Guaranty may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof. The article and section headings in this Guaranty are
inserted for convenience of reference only and shall not constitute a part
hereof.
 
5.7 Notices. All notices, requests and demands to or upon Lender or Guarantor
(to be delivered care of Borrowers) shall be delivered in the manner set forth
in Section 12.6 of the Loan Agreement.
 
5.8 Amendment. No amendment of this Guaranty shall be effective unless in
writing and signed by Guarantor and Lender.
 
5.9 Severability. Any provision of this Guaranty that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Guaranty in such jurisdiction or affecting the
validity or enforceability of any provision in any other jurisdiction.
 
5.10 Taxes. If any transfer or documentary taxes, assessments or charges levied
by any governmental authority shall be payable by reason of the execution,
delivery or recording of this Guaranty, Guarantor shall pay all such taxes,
assessments and charges, including interest and penalties, and hereby
indemnifies Lender against any liability therefor.
 
5.11 WAIVER OF RIGHT TO JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
GUARANTY.
 
5.12  SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.
 
(a) EACH OF THE PARTIES TO THIS GUARANTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
THE STATE AND COUNTY OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS GUARANTY. EACH OF THE PARTIES TO THIS GUARANTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN ANY SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN ANY SUCH COURTS HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(b) EACH OF THE PARTIES TO THIS GUARANTY HEREBY CONSENTS TO SERVICE OF PROCESS
BY NOTICE IN THE MANNER SPECIFIED IN SECTION 12.6 OF THE LOAN AGREEMENT AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH
PARTY MAY NOW OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH MANNER.
 
[Signature Page Follows]

- 6 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the undersigned has executed this Guaranty as of the day and
year first above written.


 
XENI MEDICAL BILLING, CORP.
   
 
By:  
 /s/ Howard B. Katz
 
 
Name:  
Howard B. Katz
 
 
Title:  
Chief Executive Officer


- 7 -

--------------------------------------------------------------------------------




ACCEPTANCE BY LENDER
 
This Guaranty Agreement is accepted by Debt Opportunity Fund, LLLP.


 
DEBT OPPORTUNITY FUND, LLLP,
a Florida limited liability limited partnership
       
By:
Total Capital Management, LLC,
   
a Florida limited liability company,
   
as its General Partner
     
 
By:  
 /s/ Sean Lyons
 
 
Name:  
Sean Lyons
 
 
Title:  
Manager


- 8 -

--------------------------------------------------------------------------------


 